                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE

JANE DOE NO. 1 and JANE DOE NO. 2              )
AS NEXT FRIEND AND MOTHER OF                   )
MINOR PLAINTIFF, JANE DOE NO. 1,               )
                                               )
               Plaintiffs,                     )
                                               )
v.                                             )    No.:   4:19-CV-26-TAV-SKL
                                               )
BOJANGLES’ RESTAURANTS, INC.,                  )
                                               )
               Defendant.                      )


                                         ORDER

         This civil action is before the Court on the Report and Recommendation (the

“R&R”) entered by United States Magistrate Judge Susan K. Lee on May 9, 2019 [Doc.

18]. In the R&R, the magistrate judge recommends that the Court deny plaintiff’s Motion

to Strike Certain Defenses in Defendant’s Answer [Doc. 14]. There have been no timely

objections filed to the R&R, and enough time has passed since the filing of the R&R to

treat any objections as having been waived. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.

72(b).

         After careful review of the matter, the Court agrees with the magistrate judge’s

recommendation. Accordingly, the Court ACCEPTS the R&R [Doc. 18] in full pursuant

to 28 U.S.C. § 636(b)(1). Plaintiff’s motion to strike [Doc. 14] is hereby DENIED.

         IT IS SO ORDERED.

                                    s/ Thomas A. Varlan
                                    UNITED STATES DISTRICT JUDGE
